Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The amendment filed 9/23/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the recitation that the upper part is mounted to be movable between a compression limit of the spiral spring element and a compression limit of the damping member of claim 1; and the recitation that the upper part cannot be raised in the vertical direction above the compression limit of the spring element or lowered in the vertical direction below the compression limit of the damping member of claim 1. Both recitations are new and unsupported in the disclosure as originally provided. In the remarks, applicant directs examiner’s attention to [0021-0024] for support but the paragraphs do not disclose what is newly recited and discuss only a “stop” or “end stop” but not “compression limits” as newly disclosed. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the at least one spiral spring element connected to at least one of the plurality of actuating arms of claim 1;
the upper part mounted to be movable between a compression limit of the spiral spring element and a compression limit of the damping member of claim 1; 
the upper part incapable of being raised in the vertical direction above the compression limit of the spring element or lowered in the vertical direction below the compression limit of the damping member of claim 1; and 
the plurality of spring elements acting counter to an extension direction of the damping member of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-9, 12-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the upper part is mounted to be movable between a compression limit of the spiral spring element and a compression limit of the damping member which is unclear. Specifically, it is unclear how the spiral spring element acts counter to a vertical movement of the upper part. 
Neither the specification nor drawing figures shed light on how this is accomplished. The flat spring elements are shown to be laid flat on the lower part of the device and disclosed to lie in a plane such that a rotational axis of the spring element is parallel a direction movement of the upper part (parallel to a vertical direction). Flat spiral springs typically include one end (such as the centrally located end at the interior of the spiral) which can be fixed and another end (such as the end extending radially outward from the spiral) that can move and apply a spring bias or spring force. It is unclear how a spiral spring positioned flat (parallel to a horizontal direction) would act in a vertical direction to counter a vertical movement of the upper part. 
Claim 1 further recites the upper part incapable of being raised in the vertical direction above the compression limit of the spring element. This is unclear as well for the same reasons set forth above. Namely, it is unclear how the flat spiral spring element is connected to the upper part to allow for inhibition thereof in a vertical direction. Further explanation is requested. 
For claim 17, lines 13-14 recite the spiral spring elements act counter to an extension direction of the damping member. This is unclear and neither the specification nor drawing figures shed light on how this is accomplished. The spring elements are shown to be laid flat on the lower part of the device and disclosed to lie in a plane such that a rotational axis of the spring element is parallel a direction movement of the upper part (parallel to a vertical direction). Flat spiral springs (as they are described in the specification as originally filed, see [0012] and [0061]) include one end (such as the centrally located end at the interior of the spiral) which can be fixed and another end (such as the end extending radially outward from the spiral) that can move and apply a spring bias or spring force. The damping member is disclosed as a bellows-type damping member which would extend in a vertical direction. It is unclear how a spiral spring positioned flat (parallel to a horizontal direction) would act in a vertical direction to counter the extension of the damping member. Further explanation is requested. 


Allowable Subject Matter
Claims 1, 3, 5-9, 12-14, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

New Matter
Applicant argues that a PHOSITA would readily understand that the spring element and the damping member each have a lower compression movement limit (i.e., a stop). The examiner disagrees and notes that in addition to compression stops the elements may include extension or expansion stops (limits) and the specification, as originally filed, did not distinguish the two. The specification disclosed only “stops” and not specifically “compression” stops as newly recited. 
As explained in paragraph [0022], a stop of the damping member forms a lower stop and the stop of the spring element forms the upper stop. Never does the specification describe the stops as “compression” stops and one could easily envision the stops be extension/expansion stops instead. Therefore, new matter objections have been set forth above. 

Drawings
Applicant goes on to remark that the spring (spring element) prohibits the damper from reaching its maximum compression limit ("upper part" down) and its maximum expansion limit ("upper part") but does not further explain how this is accomplished with the flat spiral spring element positioned in the horizontal plane. No drawing figures show the relationship of the spring and damper to accomplish this functional goal and it is unclear how one intending to make or use the device would do so. 
Applicant submits that one skilled in the art would correctly conclude that expansion/compression limits of spring elements and damping members are mechanical features/characteristic features of these elements that cannot be readily shown in a drawing. The examiner disagrees. Examiner suggests that the upper part and its corresponding components can readily be shown in a ‘fully extended’ vertical position and likewise a ‘fully contracted’ vertical position to denote the limits of the spring element and damping member. However, applicant has not made any attempt to show this to provide a thorough understanding of the invention. 
As applicant is well aware, MPEP§608.02(d) explicitly states that every feature specified in the claims must be shown. Examiner asserts that for a proper understanding of the invention these essential features should be shown or canceled from the claims. 

112 Rejections
Applicant further states that one skilled in the art readily understands this concept, namely that of spring and damping compression limits. While it is true that a PHOSITA understand the general concepts of damping and spring limits, it is how those specific elements are applied to this invention that is crucial. It is wholly unclear how the spring element acts to prohibit any vertical movement of the upper part. The spring elements are not even shown connected to the upper part itself. The spring elements are not clearly shown connected to any feature of the invention and the functionality of these elements with respect to the rest of the components is lacking. Examiner strongly urges applicant to correct the deficiencies so one can at the very least determine infringement of the invention. It is unclear how one would determine infringement when there is an incomplete understanding of how the invention is made or used. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616